Citation Nr: 0606107	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for left elbow 
internal derangement.

2.  Entitlement to service connection for left elbow 
neuropathy.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for depression and 
anxiety.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
May 2004 by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

Although the RO reopened and adjudicated the issue of 
entitlement to service connection for left elbow internal 
derangement on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has listed the issue 
on the title page as whether new and material evidence has 
been submitted to reopen the claim for service connection.  
In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

At his October 2005 hearing the veteran, in essence, raised 
the issue of service connection for tinnitus.  The Board 
notes, however, that this issue was denied by the RO in a 
June 2005 rating decision.  As no notice of disagreement from 
that determination has apparently been received, the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an April 1981 rating decision the RO denied 
entitlement to service connection for left elbow internal 
derangement; the veteran did not appeal after being notified 
of that decision.

3.  Evidence received since the April 1981 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.

4.  A left elbow disability was noted to have existed prior 
to service and is not shown to have been aggravated during 
active service.

5.  Left elbow neuropathy was not present in service, was not 
manifest within the first post-service year, and is not the 
result of any incident of service.

6.  A right elbow disability was not present in service, was 
not manifest within the first post-service year, and is not 
the result of any incident of service.

7.  Depression and anxiety were not present in service and 
are not the result of any incident of service or service-
connected disability.

8.  A hearing loss disability was not present in service, was 
not manifest within the first post-service year, and is not 
the result of any incident of service.

9.  Service connection has been established for a residual 
scar to the back of the neck and behind the left ear; the 
veteran's combined service-connected disability is 10 
percent.

10.  The veteran is not shown to be unable to secure and 
follow a substantially gainful occupation because of his 
service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for left elbow 
internal derangement is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  The veteran's left elbow internal derangement was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

3.  The veteran's left elbow neuropathy was not incurred in 
or aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

4.  The veteran's right elbow disability was not incurred in 
or aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  The veteran's depression and anxiety were not incurred in 
or aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

6.  The veteran's hearing loss was not incurred in or 
aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

7.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in October 2002, August 2003, December 
2004, and August 2005.  The veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The available service medical records are found 
to be substantially complete without identification of any 
specific existing reports as to warrant further efforts in an 
attempt to obtain records possibly maintain by the Federal 
government.  Social Security Administration (SSA) records 
were obtained in May 2005.

Although the veteran asserts that he sustained injuries in 
active service due to an anti-tank mine explosion during 
advanced training, the Board finds his claims as to the 
specific injuries incurred, including report of a severe left 
neck injury requiring surgery after an explosion in 1965 as 
noted on his May 1999 application for benefits, are 
inconsistent with the findings reported in the available 
service medical records and with statements of record 
provided in March and April 1981.  There is no objective 
evidence to support claims made in his March 2004 
correspondence that his left ear had been reattached due to 
injuries incurred in an explosion during service.  

VA records also show the veteran failed to respond to 
requests for additional information concerning the alleged 
explosion in service.  He was notified that efforts to verify 
this event had been unsuccessful in the June 2005 statement 
of the case.  It is also significant to note that at his 
October 2005 hearing he expressed no difficulty in his 
ability to recall noise exposure in service as a combat 
engineer, but did not identify having been injured by a mine 
explosion.  The Board finds that the statements provided by 
the veteran concerning this matter appear to have been 
purposefully vague.  Further attempts to obtain any 
additional evidence would be futile.  The available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 1981 rating decision the RO denied entitlement to 
service connection for left elbow internal derangement as a 
disability that existed prior to service and not aggravated 
during service.  The veteran did not appeal the decision and 
it has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).

The evidence added to the record since the April 1981 rating 
decision includes the veteran's request to reopen his claim 
and an undated statement from Dr. T.C.A., the veteran's 
private physician, received by the RO in December 2004.  It 
was the opinion of Dr. T.C.A. that the veteran had a history 
of trauma in service and that this was a contributing factor 
in his elbow disorders.  Based upon a review of the record, 
the Board finds the evidence added to the claims file since 
the last decision is both new and material and concurs with 
the RO decision in reopening the claim.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases, including psychoses and organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2005).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Left Elbow Internal Derangement

Service medical records show that upon enlistment examination 
in January 1964 it was noted the veteran had previously 
undergone an operation to repair a left elbow fracture.  The 
examiner noted extension was limited to 160 degrees, but that 
the disorder was not considered disabling.  There was a five 
inch scar to the left forearm.  In May 1964, the veteran 
complained of elbow pain when lifting.  A June 1964 report 
noted the veteran reported that he strained his elbow two 
days earlier while changing a tire.  X-rays showed an old 
healed fracture of the head of the radius and a valgus 
deformity of the supracondylar portion of the elbow with a 
diminution of the joint space.  He was given a permanent 
profile to preclude prolonged handling of heavy equipment, no 
push-ups, and no pull-ups or overhead work.

Private medical correspondence dated in August 1964 noted the 
veteran was treated for a left elbow fracture-dislocation in 
August 1961 with reduction of the dislocation and excision of 
the loose fragment of the radial head.  It was noted that he 
had been left with a permanent limitation of motion and 
weakness of the left upper extremity.  The physician noted 
that examination in August 1964 revealed a 30 degree loss of 
extension, a 20 degree loss of flexion, and a 50 percent loss 
of motion in pronation and supination.  It was noted that X-
rays revealed traumatic arthritis representing some worsening 
of the disorder since his last evaluation in November 1961.  
The physician opined that the veteran was probably suffering 
from a deterioration of his left elbow joint due to traumatic 
arthritis following fracture-dislocation of the elbow.  The 
veteran was not believed to be qualified for general military 
service.  

A November 1964 service department orthopedic consultation 
report noted 15 degree cubitus valgus, range of motion to 145 
degrees and to 45 degrees on flexion, X-ray evidence of 
deformity to the medial epicondyle, capitulum, and radial 
head with several loose bodies, and pronation and supination 
approximately half of normal.  The examiner noted the veteran 
could probably do duty with a U-3 profile, that an operation 
to remove the loose bodies should be considered, that the 
disorder existed prior to service, and that the veteran could 
well have been initially considered unfit for induction.  The 
examiner recommended the veteran be discharged because of the 
pre-existing disability.

An October 1965 orthopedic clinic report noted a past history 
of a left condylar fracture at 16 years of age that had been 
intermittently symptomatic since the injury.  It was noted 
the veteran had been unable to perform his military duties 
because of this disability and that it was questionable 
whether he would be able to perform even limited duty in the 
future.  Examination revealed an inability to extend the 
elbow beyond 150 degrees.  Separation examination reports 
dated in October 1966 noted a painful left elbow with 
contracture of the elbow joint and an inability to extend 
beyond 150 degrees.  It was also noted that the deformity 
existed prior to service.

In statements and personal hearing testimony in support of 
his claim the veteran asserted he aggravated his left elbow 
disability during active service.  He contends that service 
medical records demonstrate a worsening of any pre-existing 
disability.  

Private post-service medical records show the veteran was 
provided diagnoses of tremor, likely essential in nature, 
neuropathy, and left hand numbness, likely due to carpal 
tunnel syndrome.  Subsequent reports include diagnoses of 
bilateral carpal tunnel syndrome.  In an undated statement 
received by VA in December 2004 Dr. T.C.A. noted he had been 
following the veteran for a number of years.  It was noted 
that he had a "history of trauma while in the Army (medical 
records reviewed) and profiled for his elbows" and that he 
had been hospitalized for several days following a mine 
explosion during combat engineer training.  The physician 
stated the inservice trauma was probably a contributing 
factor for his pain and ulnar neuropathy.  

On VA examination in February 2005 the veteran reported that 
prior to service he incurred a left elbow fracture and that 
he continued to have problems with it after entering service.  
He stated that after discharge he developed peripheral 
neuropathy to the hands and tremors.  Examination revealed an 
old healed fracture to the left elbow with mild functional 
loss due to stiffness.  The examiner noted the claims file 
was reviewed and summarized the pertinent evidence of record.  
It was the examiner's opinion that the veteran's left elbow 
disability was neither incurred in nor aggravated by military 
service and, in essence, that his development of traumatic 
arthritis was due to the natural progression of the left 
elbow fracture prior to service.  

Based upon the evidence of record, the Board finds the 
veteran's left elbow internal derangement was noted to have 
existed prior to service on the veteran's enlistment 
examination.  Although he was accepted for military service, 
the competent evidence of record is clear and unmistakable 
that the disability existed prior to service and was not 
aggravated beyond the natural progression of the disability 
as a result of service.  The Board finds the February 2005 VA 
examiner's opinion is persuasive.  The undated statement of 
Dr. T.C.A. noting the veteran had a history of trauma in 
service and was profiled for his elbows is considered to be 
of a lesser degree of probative weight because the opinion 
was apparently provided without a review of all of the 
available and pertinent service medical records.  While the 
physician noted service medical records had been reviewed, 
there was no indication of which specific reports had been 
provided for review.  The Board finds that the physician's 
reference to the unverified incident involving a period of 
hospitalization following a mine explosion during training 
demonstrates a less than full review of the available 
records.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Left Elbow Neuropathy

As noted above, the evidence of record shows the veteran had 
a pre-existing left upper extremity disability that was not 
aggravated by active service.  It was the opinion of the 
February 2005 VA examiner that the veteran's peripheral 
neuropathy with carpal tunnel release and ulnar nerve 
transposition on both elbows and both wrists was neither 
incurred in nor aggravated by active service.

While the veteran may believe his left elbow neuropathy is a 
result of active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The February 2005 
VA examiner's opinion is persuasive.  Therefore, the Board 
finds entitlement to service connection is not warranted.  
The preponderance of the evidence is against his claim.



Right Elbow Disorder

Service medical records include a July 1964 report of a 
period of hospitalization with conservative treatment for 
"right" elbow traumatic arthritis that existed prior to 
service.  A July 1964 DA Form 8-274, Medical Condition - 
Physical Profile Record, provided a similar diagnosis.  A 
December 1965 report noted the veteran stated he struck his 
right elbow approximately one week earlier when he fell while 
on field duty.  The examiner noted a slight right elbow 
contusion and slight pain on extension.  A follow-up 
examination three days later noted continued right elbow 
pain, but that X-rays were normal.  There are no other 
reports indicative of any other complaint, treatment, or 
diagnosis of a right elbow disorder either prior to or during 
active service.  In the October 1966 Report of Medical 
History obtained from the veteran, elbow treatment was noted 
in December 1965; however, he indicated that it involved the 
left elbow (not the right elbow).  Post-service private 
medical records show the veteran received treatment for right 
upper extremity disorders including elbow pain and ulnar 
nerve entrapment release.  

In a July 2003 statement the veteran reported that he injured 
his right elbow during service in an explosion.  In other 
statements and personal hearing testimony he described having 
experienced right elbow problems during service, but also 
pointed to the discrepancies in his medical records as 
indicative of error.  

On VA examination in February 2005 the veteran was asked to 
provide a complete history regarding his right elbow disorder 
and reported he did not remember if he had any injury in 
service.  He stated he "noted he had a right elbow condition 
while reviewing his service medical records."  The 
examiner's diagnoses included status post right ulnar nerve 
transposition with a normal right elbow examination.  It was 
noted the right elbow disability was neither incurred in nor 
aggravated by active service.

Based upon the evidence of record, the Board finds the 
February 2005 VA examiner's opinion is persuasive that the 
veteran's present right elbow disability was not related to 
any injury in service.  As there is no evidence of any pre-
existing right elbow disability and no evidence of any right 
elbow injury during service sufficient to have warranted a 
period of hospital treatment or a profile restriction, the 
Board finds the July 1964 service medical reports erroneously 
referred to a right elbow disorder.  Furthermore, while there 
is some indication that the veteran sustained an injury to 
the right elbow in December 1965, this is also called into 
question by the medical history related by the veteran at the 
time of the separation physical examination in October 1966.  
Even accepting that the veteran may have sustained an injury 
to the right elbow in December 1965, the injury was described 
as a contusion, was acute and transitory and appeared to 
resolve with residual disability by the time he separated 
from service.  In the absence of any additional probative 
evidence of a right elbow injury in service, entitlement to 
service connection must be denied.  The preponderance of the 
evidence is against the claim.

Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
treatment or diagnosis of hearing loss.  A September 1965 
report of medical history noted the veteran stated he had 
trouble hearing, but that audiometer tests were normal.  His 
service discharge report noted his military specialty was 
pioneer and was related to the civilian occupation equivalent 
of construction blaster.  In statements and personal hearing 
testimony the veteran asserted his present hearing loss was 
incurred as a result of noise exposure during service as a 
combat engineer.  

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units. For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.

The veteran's January 1964 induction examination included an 
audiological evaluation that revealed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
To 
convert 
to ANSI 
units
+15
+10
+10
+10
+5
RIGHT
-10 (5)
-10 (0)
-10 (0)
---
-10 (-5)
LEFT
-10 (5) 
-10 (0)
-10 (0)
---
5 (10)

Service department separation audiological evaluation 
findings in October 1966, revealed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
To 
convert 
to ANSI 
units
+15
+10
+10
+10
+5
RIGHT
0 (15)
0 (10)
0 (10)
---
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
---
0 (5)

It is significant to note that the October 1966 audiometer 
findings also included pure tone thresholds at 6000 Hertz of 
65 (75) in the right ear.  The report, however, noted a 
normal clinical evaluation of the ears.  

Private medical records dated in February 1976 show the 
veteran reported he was exposed to very high noise levels in 
his job at the post office.  He stated he had been tested and 
informed that his hearing was normal two months earlier.  He 
stated, however, that he had noticed hearing words running 
together.

In correspondence to the Occupational Safety and Health 
Administration dated in June 1976 the veteran expressed his 
concern as to the amount of noise to which he was exposed in 
his Postal Service employment.  He stated he was exposed to 
noise in the range of 150 decibels during his entire eight 
hour tour of duty.  

On VA authorized audiological evaluation in September 1976, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
15
10
0
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

Private medical records dated in May 1989 noted central 
auditory testing revealed normal responses with synthetic 
sentences, but a lot of "SSW" errors consistent with a 
central auditory problem.  No opinion as to etiology was 
provided.

VA outpatient treatment records dated in December 2004 noted 
the veteran reported he had been injured in an explosion 
during service in 1964.  The examiner stated his hearing loss 
was quite possibly due to that explosion.

In an undated statement received by VA in December 2004 
Dr. T.C.A. noted the veteran a "history of trauma while in 
the Army (medical records reviewed) and profiled for his 
elbows" and that he had been hospitalized for several days 
following a mine explosion during combat engineer training.  
The physician indicated this had contributed to a hearing 
impairment.  

Based upon the evidence of record, the Board finds the 
veteran's present bilateral hearing problems were not 
incurred as a result of noise exposure during active service.  
The veteran's October 1966 separation examination findings 
are considered to be persuasive evidence that there was no 
hearing loss disability at the time of his discharge from 
service.  As noted above, the veteran's claim of having 
incurred injuries in an anti-tank mine explosion are 
unverified and are inconsistent with the findings reported in 
his service medical records.  The etiology opinions of record 
based upon that event are, therefore, considered to be of 
little probative value.  

In light of the veteran's reported military occupation 
specialty as a pioneer, the Board finds it is reasonable to 
presume that he had some occupation-related noise exposure in 
service.  It is significant to note, however, that in 1976 he 
was exposed to apparently high levels of noise over prolonged 
periods of time in his postal service employment and that 
there is no medical evidence of a hearing loss disability 
prior to that exposure.  In light of this intervening noise 
exposure or verified evidence of significant acoustic trauma 
during active service, there is no reasonable possibility 
that a current medical evaluation could substantiate the 
veteran's claim.  Therefore, entitlement to service 
connection for hearing loss is not warranted.  The 
preponderance of the evidence is against the claim.

Depression and Anxiety

Service medical records dated in April 1966 show the veteran 
reported he had been on "K.P." for 14 days.  The examiner 
noted the veteran had "some sort of emotional overlay" and 
that he did not know what he wanted other than to get out of 
"K.P."  The veteran was released with instructions to 
report any profile violations to the examiner.  An April 1966 
report noted a hard, tender, and swollen furuncle to the back 
of the neck.  Records show the veteran was treated for a cyst 
on his neck in May 1966, but there is no evidence of any 
scarring as a result of that treatment.  In an October 1966 
report of medical history the veteran denied any depression 
or excessive worry.  An October 1966 separation examination 
revealed normal clinical psychiatric and skin evaluations.

Private medical records dated in October 1974 show the 
veteran underwent excision of a large mass to the left upper 
neck.  Records indicate a three inch by three inch cystic 
mass at midline of the left upper neck.  

VA medical records dated in March 1981 noted the veteran 
complained of pain in the back of the neck in 1964 that was 
relieved for several years by surgery, but that the pain had 
returned in 1975 requiring another operation.  On physical 
examination the veteran complained of painful motion of the 
neck.  The examiner noted there was a scar from the previous 
surgery.  The diagnoses included neck pain and status post 
operation of an inclusion cyst in 1964 and again in 1975.  

VA treatment records dated in May 1999 noted the veteran had 
significant scarring as a result of an injury during service 
and that he should be allowed to continue wearing his hair 
over the ears and down the neck for psychologic and cosmetic 
reasons.  An April 2003 report included a diagnosis of 
depression, not otherwise specified, as a reaction to 
declining health.  Subsequent reports note treatment without 
opinion as to etiology.  In undated correspondence received 
by VA in June 2003 a Tulsa, Oklahoma, Vet Center counselor 
noted that during therapy the veteran had expressed feelings 
of humiliation, social embarrassment, and psychological 
stress associated with having to wear his hair in a manner 
that exposed scarring sustained in an accident during 
service.  It was noted the veteran was seeing a psychiatrist 
and taking anti-anxiety medication.  

On VA scars examination in August 1999 the veteran reported 
that cysts were removed from the back of his neck in 1965, 
1966, and in either 1975 or 1976.  The examiner noted a 7.5 
centimeter well-healed scar to the left posterior side of the 
neck and at the base of the head.  It was noted that the scar 
would be noticeable if her were to shave his head, but that 
it was hidden by his hair.  

In an August 2003 report Dr. T.C.A. noted the veteran had 
undergone surgery on his neck in the past to remove metal 
fragments acquired during military service.  In an undated 
statement received by VA in December 2004 Dr. T.C.A. noted 
the veteran had been tense since service requiring anti-
depressants.  It was also noted that he had a history 
including a diagnosis of post-traumatic stress disorder.

VA medical records dated in August 2004 show the veteran 
reported he had been receiving treatment for anxiety and 
depression since 1976.  He stated that he had been injured in 
an explosion during military training and that he felt he had 
memory loss secondary to a head injury caused by the 
explosion.  He also reported to the examiner that he had been 
treated on numerous occasions in service for left and right 
elbow disabilities.  The examiner's assessment was anxiety 
disorder secondary to service-connected medical disorders, 
"(scars and elbow impairment)," with depressive features.  
It was noted his medical conditions and anxiety made him 
unemployable.  

In statements dated in November 2004 the veteran's spouse and 
his sister noted he had seemed disturbed and seldom talked 
about his military experiences.  His sister recalled that his 
personality had changed after he returned from service.

On VA psychiatric examination in February 2005 the veteran 
reported he had memory problems as a result of injuries 
incurred in an explosion in service.  It was noted he was 
rather vague and was unable to provide additional details 
about the explosion.  The diagnoses included depression, not 
otherwise specified, and generalized anxiety disorder.  The 
examiner stated that it was as likely as not that the 
veteran's current depression and anxiety were related to 
military service.  It was noted that the rational for that 
opinion was that the veteran "from history was involved in a 
situation (explosion) that would cause chronic anxiety and 
apprehension including depression symptoms."  It was also 
noted that he had follow up mental health treatment on a 
continual basis since service.  The examiner noted the claims 
file was reviewed, but provided no indication as to how it 
had been determined that the veteran was involved in an 
explosion during service.  

VA mental health clinic records dated in October 2005 show 
the veteran remained anxious, depressed, and related paranoid 
features.  It was noted he brought in paperwork dating back 
to his time in service.  The examiner provided an Axis I 
diagnosis of anxiety disorder secondary to chronic medical 
disorders (arthritis, hearing loss, and tinnitus).  

At his personal hearing in October 2005 the veteran testified 
that he had been exposed to loud noises as a result of his 
duties as a combat engineer.  He stated he remembered that he 
had been close to lot of big explosions, but provided no 
additional information as to any injuries incurred as a 
result of an anti-tank or other mine explosion.  

Based upon the evidence of record, the Board finds the 
veteran's depression and anxiety were not incurred in or as a 
result of active service.  There is no competent evidence of 
diagnosis of a chronic psychiatric disability manifest either 
during or within the first post-service year.  The October 
2005 VA examiner's opinion in conjunction with other 
probative medical reports of record are considered to be 
persuasive that his present psychiatric disabilities are 
secondary to his nonservice-connected chronic medical 
disorders.  

Although the February 2005 VA examiner noted the claims file 
had been reviewed and found the veteran's current depression 
and anxiety were related to an explosion during service, the 
Board finds this opinion to be of little probative weight due 
to the examiner's apparent reliance upon an unestablished 
fact.  For similar reasons, the August 2004 VA opinion is 
also considered to be of little probative weight.  It is 
clear the August 2004 examiner was unaware of the actual 
disabilities for which service connection had been 
established.  The Board notes the Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Although the veteran, his spouse, and his sister may believe 
his present psychiatric disorder was incurred either during 
service or as a result of a service-connected disability, 
they are not shown to be competent to offer opinions on 
questions of medical causation.  See Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds the veteran's claim for entitlement to service 
connection must be denied.  The preponderance of the evidence 
is against his claim.

TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2005).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should refer to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the record shows service connection has been 
established for a scar, residual of cyst removal from the 
back of the neck and behind the left ear.  A 10 percent 
service-connected disability rating has been assigned.  There 
is no evidence that a higher or alternative schedular rating 
is warranted for this disability.  The veteran is not shown 
to be unable to secure and follow a substantially gainful 
occupation because of his service-connected disability.  
Therefore, entitlement to TDIU must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The preponderance of the evidence is 
against the veteran's claim.




ORDER

Entitlement to service connection for left elbow internal 
derangement is denied.

Entitlement to service connection for left elbow neuropathy 
is denied.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to TDIU is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


